Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: T1516.10430US04
Filling Date: 8/6/20
Priority Date: 11/30/2017
Inventor: Chang et al
Examiner: Bilkis Jahan

DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Species II, figure 4, claims 1-20 in the reply filed on 8/22/22 is acknowledged.

Allowable Subject Matter
2.	Claims 1-19 and 20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed device, comprising: a second gate separate from the first gate, the second gate including a third gate finger and a fourth gate finger that are arranged over the second active region, for forming the third transistor and the fourth transistor, respectively, wherein the second standard cell comprises: a third gate arranged over the first active region and the second active region, for forming the fifth transistor and the sixth transistor in combination with all other limitations as recited in claim 1.

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed device, comprising: the second gate is
arranged across over the first active region and the second active region, for
formation of at least a third transistor that is connected to the second transistor
with sharing a first source/drain region of the first active region in combination with all other limitations as recited in claim 8.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed device, comprising: a second gate finger arranged across the first active region and between the second source/drain region and the third source/drain region; and a second gate arranged across the first active region and the second active region, wherein one end of the second gate is arranged between the third source/drain region and the fourth source/drain region, wherein the second gate finger is configured to form a first transistor of an electrostatic discharge (ESD) protection circuit, and the second gate is configured to form a second transistor that is connected to the first transistor in combination with all other limitations as recited in claim 15.


7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896